DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on May 22, 2020.  Claims 1 – 43 are pending and examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 12, 2020 and December 15, 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 43 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed to a system claim.  Therefore, on its face, independent claim 1 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Independent claim 1 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. § 101, as detailed below.  Independent claim 1 includes the steps of obtaining, receiving, combining, again repeating the obtaining receiving and combining; and analyzing and these steps under their broadest reasonable interpretation, cover certain methods of using mental processes.
Independent claim 1 includes the steps of obtaining, receiving, combining, again repeating the obtaining receiving and combining; and analyzing and these steps under their broadest reasonable interpretation, cover certain methods and improvements thereof using mental processes.

TWO-PART ANALYSIS FOR ABSTRACT IDEAS- STEP 2A
Under Step 2A, Prong One, claim 16 recites, in part, method(s) of using mental processes.  Specifically, the claimed invention is an apparatus for obtaining the relative speed between a first traffic object and a second traffic object; receiving the separation distance between the first traffic object and the second traffic object; combining the relative speed and the separation distance to form a quantitative measure of hazard encountered by the first traffic object; repeating the obtaining, receiving and combining operations to form cumulative measures of hazard associated with the first traffic object; and analyzing the cumulative measures of hazard to derive a first traffic object safety score for the first traffic object.  Other than reciting a non-transitory computer readable storage medium and processor executing instructions, nothing in the claims precludes the steps from being using mental processes.   Additionally, there is nothing recited in the disclosure that indicates wherein it instructs, and compels the apparatus to exhibit and / or perform a physics based operation that results in the apparatus performing a subsequent tangible, dynamic and / or kinematics based action. More simply put, claim 1 is silent in reciting elements that compel the non-transitory computer readable storage medium and processor to perform some physical action.  Claim 1 recites a judicial exception of an abstract idea.
Under Step 2A, Prong One, claim 1 recites, in part, using mental processes.   Specifically, the claimed invention is a method for performing the operations of obtaining the relative speed between a first traffic object and a second traffic object; receiving the separation distance between the first traffic object and the second traffic object; combining the relative speed and the separation distance to form a quantitative measure of hazard encountered by the first traffic object; repeating the obtaining, receiving and combining operations to form cumulative measures of hazard associated with the first traffic object; and analyzing the cumulative measures of hazard to derive a first traffic object safety score for the first traffic object.  Other than reciting a computing device and display, a user interface and computing system, nothing in the claims precludes the steps from being directed to methods of using mental processes.

EVALUATING WHEREHTER A JUDICIAL EXCEPTION IS INTEGRATED INTO A PRACTICAL APPLICATION
Under Step 2A, Prong Two, the “methods of using mental processes” judicial exception is not integrated into a practical application.  For example, claim 1 recites the additional elements of obtaining, receiving, combining, again repeating the obtaining receiving and combining; and analyzing. These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use (e.g., computers) does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements of receiving the separation distance between the first traffic object and the second traffic object; combining the relative speed and the separation distance to form a quantitative measure of hazard encountered by the first traffic object; repeating the obtaining, receiving and combining operations to form cumulative measures of hazard associated with the first traffic object; and analyzing the cumulative measures of hazard to derive a first traffic object safety score for the first traffic object. is not integrated into the claims as a whole, claim 1 is directed to an abstract idea.

TWO-PART ANALYSIS FOR ABSTRACT IDEAS- STEP 2B
Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application (i.e., Step 2A, Prong Two), the additional element of limiting the use of the idea to one particular environment (i.e., a computer) employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the an inventive concept.  Therefore, independent claim 1 is not patent eligible. 
Dependent claims 2 - 43 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2 - 43, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 – 8, 10, 12, 18, and 20 - 43 are rejected under 35 U.S.C. § 102(a1) as being anticipated by U.S. Patent Application Publication No. 2018/0374113 A1 to RAMIREZ et al. (herein after “Ramirez").

As to Claim 1,
Ramirez’ road segment safety rating system discloses a non-transitory computer readable storage medium with instructions executed by a processor (see at least Figs. 1, 13 – 14, ¶0006, ¶0029, ¶0052, ¶0059, ¶0150 - ¶0151, and Abstract, Ramirez teaches the non-transitory computer readable storage medium) to: 
obtain the relative speed between a first traffic object and a second traffic object (see at least Figs. 1 - 7, 14, ¶0051, ¶0072, ¶0105 - ¶0108, ¶0112, ¶0134, and Abstract. In particular, see ¶0106 and ¶0112, Ramirez teaches first and second traffic objects consistent with [0027] of the Applicant's disclosure, such as other vehicles, pedestrians, cyclists, and animals.  Ramirez further teaches where vehicle's sensors 711 can measure relative speed between vehicle and other nearby vehicles especially vehicle speed to facilitate driving data and behavior analysis); 
receive the separation distance between the first traffic object and the second traffic object (see at least Figs. 1 - 7, 14, ¶0051, ¶0072, ¶0105 - ¶0108, ¶0111 - ¶0112, ¶0134, and Abstract. In particular, see ¶0106 and ¶0112, Ramirez teaches ; 
combine the relative speed and the separation distance to form a quantitative measure of hazard encountered by the first traffic object (see at least Figs. 1 - 9, 14, ¶0095, ¶0106, ¶0111 - ¶0112, ¶0134, and Abstract.  In particular, see Fig. 9.  

    PNG
    media_image1.png
    914
    619
    media_image1.png
    Greyscale

e.g., vehicle spacing… vehicles 710 may periodically broadcast corresponding sets of similar vehicle driving data, such as… a relative location with respect to another vehicle or a fixed point), speed, and direction of travel.“  Emphasis added.  Ramirez teaches acquiring raw real-time sensor data that is inputted into road segment safety rating module 602, combines driving data as corresponding sets such as relative speed to vehicle spacing / separation distance, and subsequently computes a hazard assessment encountered by the first traffic object);
repeat the obtain, receive and combine operations to form cumulative measures of hazard associated with the first traffic object (see at least Figs. 1 - 7, 14, ¶0095, ¶0134, ¶0180 - ¶0181, and Abstract. In particular, see ¶0180 - ¶0181, Ramirez teaches a road segment safety rating system that iteratively repeats the obtained, received, and combined operations to compute aggregate measures of hazards associated with the first traffic object); and 
analyze the cumulative measures of hazard to derive a first traffic object safety score for the first traffic object.  (See at least Figs. 1 - 7, 14, ¶0095, ¶0122 - ¶0123, ¶0125, ¶0177 - ¶0178, and Abstract.  In particular, see Fig. 4 ~ process method steps 404 – 408.

    PNG
    media_image2.png
    779
    651
    media_image2.png
    Greyscale



See Fig. 5 ~ 508.  

    PNG
    media_image3.png
    493
    655
    media_image3.png
    Greyscale

See ¶0095, ¶0106, ¶0112, ¶0122, and ¶0177, vehicle-based driving analysis computing module 714 in combination with road segment safety rating systems 1416, 

As to Claim 4,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 
wherein the instructions to combine the relative speed and the separation distance are 
executed for each new value of the relative speed and the separation distance.  (See at least Figs. 1 - 9, 14, ¶0095, ¶0106, ¶0111 - ¶0112, ¶0134, and Abstract.  In particular, see Fig. 9.  See ¶0111 – ¶0112, “the device 714 to determine additional types of driving behaviors (e.g., vehicle spacing… vehicles 710 may periodically broadcast corresponding sets of similar vehicle driving data, such as… a relative location with respect to another vehicle or a fixed point), speed, and direction of travel.“  Emphasis added.  Ramirez teaches acquiring raw real-time, continuous sensor data that is inputted into road segment safety rating module 602, combines driving data as corresponding sets such as relative speed to vehicle spacing / separation distance, and subsequently computes a hazard assessment encountered by the first traffic object.)

As to Claim 5,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 wherein the instructions to combine the relative speed and the separation distance (see at least Figs. 1 - 9, 14, ¶0095, ¶0106, ¶0111 - ¶0112, ¶0134, and  include instructions to incorporate a deceleration measure.  (See at least ¶0111 – ¶0112, Ramirez teaches instructions to incorporate a deceleration measure.)

As to Claim 6,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 wherein the instructions to combine the relative speed and the separation distance (see at least Figs. 1 - 9, 14, ¶0095, ¶0106, ¶0111 - ¶0112, ¶0134, and Abstract.  In particular, see Fig. 9.  See ¶0111 – ¶0112) include instructions to incorporate a change of direction measure.  (See at least ¶0111 – ¶0112, Ramirez teaches instructions to incorporate a change of direction measure.)

As to Claim 7,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 wherein the instructions to combine the relative speed and the separation distance (see at least Figs. 1 - 9, 14, ¶0095, ¶0106, ¶0111 - ¶0112, ¶0134, and Abstract.  In particular, see Fig. 9.  See ¶0111 – ¶0112) include instructions to incorporate a road condition measure.  (See at least ¶0083, ¶0095, ¶0111 - ¶0112, ¶0122, ¶0124, ¶0126, and ¶0178.  In particular, see ¶0095 and ¶0111, Ramirez teaches instructions to incorporate a road condition measure.)

As to Claim 8,
the non-transitory computer readable storage medium of claim 1 wherein the instructions to combine the relative speed and the separation distance (see at least Figs. 1 - 9, 14, ¶0095, ¶0106, ¶0111 - ¶0112, ¶0134, and Abstract.  In particular, see Fig. 9.  See ¶0111 – ¶0112) include 
instructions to incorporate an absolute speed measure.  (See at least Figs. 1 - 7, 14, ¶0051, ¶0072, ¶0105 - ¶0108, ¶0112, ¶0134, and Abstract. In particular, see ¶0112, "vehicles 710 may periodically broadcast corresponding sets of similar vehicle driving data, such as… an absolute location in GPS coordinates and... a relative location with respect to another vehicle or a fixed point), speed." Emphasis added.)

As to Claim 10,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 wherein the instructions to combine the relative speed and the separation distance (see at least Figs. 1 - 9, 14, ¶0095, ¶0106, ¶0111 - ¶0112, ¶0134, and Abstract.  In particular, see Fig. 9.  See ¶0111 – ¶0112) include 
instructions to incorporate a traffic object maximum safe acceleration measure.  (See at least ¶0105, ¶0115, ¶0119, ¶0165, ¶0174 - ¶0175.  in particular, ¶0174 Ramirez teaches generating maximum safe acceleration control schemes respective to safety conditions for particular road segments.)

As to Claim 12,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 wherein the instructions to combine the relative speed and the separation distance (see at least Figs. 1 - 9, 14, ¶0095, ¶0106, ¶0111 - ¶0112, ¶0134, and Abstract.  In particular, see Fig. 9.  See ¶0111 – ¶0112) include 
instructions to incorporate a traffic object maneuverability measure.  (See at least ¶0111 - ¶0112, ¶0118 - ¶0119, ¶0165, and ¶0174 - ¶0175.  In particular, see Fig. 9.  See ¶0111 – ¶0112, and ¶0118, Ramirez teaches instructions to incorporate a traffic object maneuverability measure.)

As to Claim 18,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 wherein the instructions to combine the relative speed and the separation distance (see Figs. 1 - 9, 14, ¶0095, ¶0106, ¶0111 - ¶0112, ¶0134, and Abstract.  In particular, see Fig. 9.  See ¶0111 – ¶0112) include 
instructions to incorporate a perception-reaction time (PRT) measure.  (See ¶0111 – ¶0112, ¶0125, and ¶0166 - ¶0168. In particular, see Fig. 9. See ¶0111 – ¶0112, and ¶0155, and ¶0167, Ramirez teaches instructions to incorporate response times.)

As to Claim 20,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 wherein the cumulative measures of hazard are collected over time or distance for the transportation session completed by the first traffic object.  (See at least ¶0008, ¶0116¶0123, ¶0140, ¶0173, ¶0178, ¶0184, and Abstract.  In particular, see ¶0116, and ¶0173, Ramirez teaches establish communication sessions with 

As to Claim 21,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 further comprising instructions executed by the processor to collect cumulative measures of hazard over time or distance for multiple traffic objects.  (See at least ¶0008, ¶0123, ¶0140, ¶0178, ¶0184, and Abstract, Ramirez teaches an electronic / digital historian which gathers an aggregate of hazard measures over time.)

As to Claim 22,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 further comprising instructions executed by the processor to collect cumulative measures of hazard over time or distance for a defined region.  (See at least ¶0008, ¶0123, ¶0140, ¶0178, ¶0184, and Abstract, Ramirez teaches an electronic / digital historian which gathers an aggregate of hazard measures over time for respective road segments having varying risk levels.)

As to Claim 23,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 further comprising instructions executed by the processor to collect cumulative measures of hazard for a road intersection.  (See ¶0040, ¶0042 - ¶0046, ¶0050, ¶0055, ¶0063, ¶0069 - ¶0072, and ¶0186.  In particular, see ¶0050, ¶0055, and ¶0069 - ¶0071, Ramirez teaches acquiring aggregate measures of risk values (hazards) for a road intersection.)

As to Claim 24,
Ramirez discloses the non-transitory computer readable storage medium of claim I wherein the cumulative measures of hazard are associated with a route.  (See ¶0040, ¶0042 - ¶0046, ¶0050, ¶0055, ¶0063, ¶0069 - ¶0072, ¶0095, and ¶0186.  In particular, see ¶0050, ¶0055, ¶0072, and ¶0095, Ramirez teaches acquiring aggregate measures of risk values (hazards) for a route.)

As to Claim 25,
Ramirez discloses the non-transitory computer readable storage medium of claim I wherein the cumulative measures of hazard are associated with specified road conditions.  (See ¶0046, ¶0072, ¶0087, ¶0095, ¶0106, and ¶0111. In particular, see ¶0087, ¶0095, and ¶0106, and ¶0111, Ramirez teaches wherein the cumulative measures of risk values (hazards) are associated with specified road conditions.)

As to Claim 26,
Ramirez discloses the non-transitory computer readable storage medium of claim 25 wherein the specified road conditions are specified weather conditions.  (See ¶0046, ¶0049, ¶0064, ¶0068, ¶0072, and ¶0111.  In particular, see ¶0046, and 

As to Claim 27,
Ramirez discloses the non-transitory computer readable storage medium of claim 25 wherein the specified road conditions are visibility conditions.  (See ¶0046, ¶0106, ¶0122, ¶0166, and ¶0177.  In particular, see ¶0046, and ¶0106, and ¶0166, Ramirez teaches computing device 102 that generates risk values and assessments wherein the specified road conditions are visibility conditions.)

As to Claim 28,
Ramirez discloses the non-transitory computer readable storage medium of claim 25 wherein the specified road conditions are traffic conditions.  (See Fig. 2, ¶0046, ¶0049, ¶0072, ¶0087, ¶0106, ¶0122, ¶0166, and ¶0177.  In particular, see ¶0046, ¶0095, and ¶0106, and ¶0111, Ramirez teaches computing device 102 that generates risk values and assessments wherein the specified road conditions are traffic conditions.)

As to Claim 29,
Ramirez discloses the non-transitory computer readable storage medium of claim 25 wherein the specified road conditions are angular sun measures.  (See Fig. 8, ¶0106, ¶0126, and ¶0166.  In particular, see ¶0126, "determining a road 

As to Claim 30,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 further comprising instructions executed by the processor to compare the cumulative measures of hazard to a hazard threshold to derive periods above or below the hazard threshold.  (See at least Fig. 10A, ¶0007, ¶0096, ¶0098, ¶0103, ¶0132, and ¶0136, Ramirez teaches comparative determination safety threshold for road segments with varying risk levels.)
As to Claim 31,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 further comprising instructions executed by the processor to compute one or more extremal values of the cumulative measures of hazard.  (See at least ¶0008, ¶0040, ¶0042 - ¶0046, ¶0050, ¶0055, ¶0063, ¶0069 - ¶0072, ¶0095, ¶0123, ¶0140, ¶0178, ¶0184, and ¶0186.  In particular, see ¶0050, ¶0055, ¶0072, and ¶0095, Ramirez teaches computing one or more extremal values of the cumulative measures of hazard.)

As to Claim 32,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 further comprising instructions executed by the processor to compute one or more averages of the cumulative measures of hazard.  (See at least ¶0008, 

As to Claim 33,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 further comprising instructions executed by the processor to compute the cumulative measures of hazard from a moving average.  (See ¶0008, ¶0040, ¶0042 - ¶0046, ¶0050 - ¶0051, ¶0055, ¶0063, ¶0069 - ¶0072, ¶0095, ¶0123, ¶0140,  ¶0177 - ¶0178, ¶0184, and ¶0186 - ¶0187 .  In particular, see ¶0050, ¶0055, ¶0065, ¶0072, and ¶0095, Ramirez teaches computing the cumulative measures of hazard from a moving average.)

As to Claim 34,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 wherein the cumulative measures of hazard weigh older values less than more recent values.  (See at least Fig. 4 ~ process method step 408, ¶0008, ¶0031, ¶0049 - ¶0050, ¶0062 - ¶0063, ¶0067 - ¶0068, ¶0084 - ¶0088, ¶0095, ¶0106, ¶0111 - ¶0112, ¶0122, ¶0174 - ¶0177, ¶0187, and Abstract. In particular, ¶0008, ¶0049, ¶0062, ¶0067, and ¶0177, Ramirez teaches  wherein the cumulative measures of hazard weigh older values less than more recent values.)

As to Claim 36,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 further comprising instructions executed by the processor to correlate the cumulative measures of hazard with historical traffic data.  (See at least ¶0008, ¶0049 - ¶0050, ¶0067 - ¶0068, ¶0072, ¶0095, ¶0123, ¶0140, ¶0178, ¶0184, and ¶0186.  In particular, ¶0008, ¶0049, ¶0067, Ramirez teaches  correlating the cumulative measures of hazard with historical traffic data.)

As to Claim 37,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 further comprising instructions executed by the processor to correlate the cumulative measures of hazard with historical traffic risk data.  (See at least ¶0008, ¶0049 - ¶0050, ¶0067 - ¶0068, ¶0072, ¶0095, ¶0123, ¶0140, ¶0178, ¶0184, and ¶0186.  In particular, ¶0008, ¶0049, ¶0067, Ramirez teaches  correlating the cumulative measures of hazard with historical traffic risk data.)

As to Claim 38,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 further comprising instructions executed by the processor to correlate the cumulative measures of hazard with historical loss data.  (See at least ¶0008, ¶0049 - ¶0050, ¶0067 - ¶0068, ¶0072, ¶0095, ¶0123, ¶0140, ¶0178, ¶0184, and ¶0186.  In particular, see ¶0008, ¶0049, ¶0067, Ramirez teaches  correlating the cumulative measures of hazard with historical loss data.)

As to Claim 39,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 further comprising instructions executed by the processor to correlate the cumulative measures of hazard with frequency of occurrence and severity of damage or harm measures from aggregated traffic object data.  (See Fig. 4 ~ process method step 408, ¶0031, ¶0063, ¶0084 - ¶0088, Ramirez teaches correlating the cumulative measures of hazard with frequency of occurrence and severity of damage or harm measures from aggregated traffic object data.)

As to Claim 40,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 further comprising instructions executed by the processor to correlate the cumulative measures of hazard with a risk of damage or harm for aggregated traffic object data.  (See Fig. 4 ~ process method step 408, ¶0031, ¶0063, ¶0084 - ¶0088, Ramirez teaches correlating the cumulative measures of hazard with a risk of damage or harm for aggregated traffic object data.)

As to Claim 41,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 further comprising instructions executed by the processor to forecast a frequency of occurrence and severity of damage or harm from the cumulative measures of hazard.  (See at least ¶0063, ¶0084 - ¶0088, Ramirez teaches 

As to Claim 42,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 further comprising instructions executed by the processor to forecast a frequency of occurrence and severity of damage or harm from the cumulative measures of hazard.  (See at least ¶0063, ¶0084 - ¶0088, Ramirez teaches forecasting a frequency of occurrence and severity of damage or harm from the cumulative measures of hazard.)

As to Claim 43,
Ramirez discloses the non-transitory computer readable storage medium of claim 1 further comprising instructions executed by the processor to associate the first traffic object safety score with an operator.  (See at least Fig. 5 ~ process block 502,  ¶0072,  ¶0074,  ¶0122 -  ¶0123, and ¶0177 -  ¶0178, Ramirez teaches associating the first traffic object safety score with an operator.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 – 14 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0374113 A1 to RAMIREZ et al. (herein after “Ramirez") in view of U.S. Patent Application Publication No. 2020/0169009 A1 to BREED et al. (herein after “Breed”).

As to Claim 13,
Modified Ramirez substantially discloses the non-transitory computer readable storage medium of claim 1. 

 Therefore, Breed is introduced to combine with Ramirez to cure the gaps that Ramirez has in disclosing the claimed invention.
Ramirez is analogous to the claimed invention, as it presents a non-transitory computer readable storage medium that acquires the relative speed and the separation distance to form a quantitative measure of hazard encountered by the first traffic object.
Breed is analogous art to the claimed invention as it relates to a collision avoidance system which fundamentally determines host vehicle position data based on signals received from a plurality of satellites, and position-reporting vehicles.
Breed’s collision avoidance system further teaches wherein the sigmoid function is applied to the cumulative measures of hazard.  (See Figs. 1 – 6, 10, ¶0079, ¶0091, ¶0093 - ¶0094, ¶0230, ¶0329, Abstract.  In particular, see Fig. 10.  

    PNG
    media_image4.png
    355
    478
    media_image4.png
    Greyscale

See ¶0093 - ¶0094, Breed teaches a collision avoidance system (CAS) which relies upon neural network processing elements where the weighted sum of inputs are 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramirez wherein it has the sigmoid function being applied to the cumulative measures of hazard, as taught by Breed.  Motivation for combining the element(s) can include, but are not limited to:  enhancing collision avoidance system by refining avoidance strategies where they use neural networks, such that they are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians.  (See Breed ¶0094.)

As to Claim 14,
Modified Ramirez substantially discloses the non-transitory computer readable storage medium of claim 13. 
However, Ramirez does not teach, or suggest wherein the integral of the sigmoid function is applied to the cumulative measures of hazard.
Breed’s collision avoidance system further teaches wherein the integral of the sigmoid function is applied to the cumulative measures of hazard.  (See Figs. 1 – 6, 10, ¶0079, ¶0091, ¶0093 - ¶0094, ¶0230, ¶0329, Abstract.  In particular, see Fig. 10 and ¶0093 - ¶0094, Breed teaches a collision avoidance system (CAS) which relies upon neural network processing elements where the weighted sum of inputs are sent to a summing node 130, and then further processed with a sigmoid function to produce an output signal that trains the CAS to recognize an aggregate of roadway hazards.)


Claims 15 – 17 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0374113 A1 to RAMIREZ et al. (herein after “Ramirez") in view of U.S. Patent Application Publication No. 2018/0293441 A1 to DEMAJ et al. (herein after “Demaj”).

As to Claim 15,
Modified Ramirez substantially discloses the non-transitory computer readable storage medium of claim 1. 
However, Ramirez does not teach, or suggest wherein a logarithm function is applied to the cumulative measures of hazard.
Therefore, Demaj is introduced to combine with Ramirez to cure the gaps that Ramirez has in disclosing the claimed invention.
Ramirez is analogous to the claimed invention, as it presents a non-transitory computer readable storage medium that acquires the relative speed and the separation distance to form a quantitative measure of hazard encountered by the first traffic object.

Demaj’s collision avoidance system further teaches wherein a logarithm function is applied to the cumulative measures of hazard.  (See Figs. 1 - 2, 5, ¶0020 - ¶0021, ¶0037 - ¶0038, ¶0045 - ¶0047, and ¶0079, Abstract. In particular, see ¶0079, "In this Formula (I), "log" designates the base 10 logarithm function. However, the use of a natural logarithm is possible."  Demaj teaches a discrimination algorithm ALC wherein it uses a logarithm function to discern hazards associated when sensors including, but not limited to accelerometers, gyroscopes, proximity sensors, etc., to detect adverse conditions in a vehicle scene.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramirez wherein a logarithm function is applied to the cumulative measures of hazard, as taught by Demaj.  Motivation for combining the element(s) can include, but are not limited to:  enhancing collision avoidance system by refining avoidance strategies where they use learning algorithms, such that they are trained to recognize roadway hazards including automobiles, trucks, pedestrians, and cyclists.  (See Demaj ¶0047 – ¶0048.)

As to Claim 16,
Modified Ramirez substantially discloses the non-transitory computer readable storage medium of claim 1. 

Demaj’s collision avoidance system further teaches wherein the logarithm function is the natural logarithm function.  (See Figs. 1 - 2, 5, ¶0020 - ¶0021, ¶0037 - ¶0038, ¶0045 - ¶0047, and ¶0079, Abstract. In particular, see ¶0079, "In this Formula (I), "log" designates the base 10 logarithm function. However, the use of a natural logarithm is possible."  Demaj teaches a discrimination algorithm ALC wherein it uses a logarithm function to discern hazards associated when sensors including, but not limited to accelerometers, gyroscopes, proximity sensors, etc., to detect adverse conditions in a vehicle scene.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramirez wherein a logarithm function is applied to the cumulative measures of hazard, as taught by Demaj.  Motivation for combining the element(s) can include, but are not limited to:  enhancing collision avoidance system by refining avoidance strategies where they use learning algorithms, such that they are trained to recognize roadway hazards including automobiles, trucks, pedestrians, and cyclists.  (See Demaj ¶0047 – ¶0048.)

As to Claim 17,
Modified Ramirez substantially discloses the non-transitory computer readable storage medium of claim 1. 
However, Ramirez does not teach, or suggest wherein an exponential function is applied to the cumulative measures of hazard.
wherein an exponential function is applied to the cumulative measures of hazard.  (See Figs. 1 - 2, 5, ¶0020 - ¶0021, ¶0037 - ¶0038, ¶0045 - ¶0047, ¶0079, and ¶0086. In particular, see ¶0086, Demaj teaches an exponential function in conjunction with weighting coefficients that are used to denote confidence and data reliability scores within the discrimination algorithm ALC that is used to drive decision making in detecting adverse conditions in a vehicle scene.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramirez wherein an exponential function is applied to the cumulative measures of hazard, as taught by Demaj.  Motivation for combining the element(s) can include, but are not limited to:  enhancing collision avoidance system by refining avoidance strategies where they use learning algorithms, such that they are trained to recognize roadway hazards including automobiles, trucks, pedestrians, and cyclists.  (See Demaj ¶0047 – ¶0048.)


Claim 35 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0374113 A1 to RAMIREZ et al. (herein after “Ramirez").

As to Claim 35,
Ramirez discloses the non-transitory computer readable storage medium of claim 1.  While the reference does not explicitly teach wherein an exponentially weighted moving average is applied to the cumulative measures of hazard  

As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramirez averaging calculation of the cumulative measures of hazard with the EWMA.  Motivation for combining the elements can include, but are not limited to: refining the data sets utilized in calculating hazards

Claims Not Taught by Art of Record
Claims 2 – 3, 9, 11, and 19 are not taught by the prior art of record, but are still rejected under 35 U.S.C. § 101.
The prior art seems to be disparate wherein the non-transitory computer readable storage medium of claim 1 applies a compensating factor to the relative speed to form a compensated relative speed; 
divides the compensated relative speed by the separation distance; and in particular where the 
separation distance is reduced by the PRT measure.


Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661